IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 139 EM 2019
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 RONALD CHAVIS,                                 :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2020, the “Appeal of Superior Court 10/11/19

Order,” treated as a Petition for Review, the Motion for a Stay, and the Motion for Leave

to Amend are DENIED.